Citation Nr: 1206164	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-48 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 10 percent for lumbar muscular strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2002 to June 2002; from October 2004 to April 2005; from October 2007 to January 2008; and from February 2008 to January 2009.  His last tour of active duty included service in Iraq from April 2008 to December 2008 in support of Operation Iraqi Freedom.  Commendations and awards include a Global War on Terrorism Service Medal and an Iraq Campaign Medal with Campaign Star.  

The Veteran also served in the Arkansas National Guard from May 2004 until June 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2009 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The August 2009 rating decision granted service connection for lumbar muscular strain with degenerative disc disease and assigned an evaluation of 10 percent effective January 24, 2009.  The February 2010 rating decision denied service connection for PTSD.

In August 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Little Rock, Arkansas.  The transcript of that hearing is in the claims file.

The Board notes that, in compliance with Clemons v. Shinseki, the RO also adjudicated the issue of an acquired psychiatric disorder other than PTSD in the February 2010 rating decision; and service connection for adjustment disorder with depressed mood has been granted.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  
 
The issue of an initial disability rating greater than 10 percent for lumbar muscular strain with degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran has been diagnosed with and is being treated for PTSD; the diagnosis of PTSD is confirmed by a VA psychiatrist; and the Veteran's PTSD is due, at least in part, to his fear of hostile military activity in Iraq during the Persian Gulf War.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  

In this case the Board is granting in full the claim of service connection for PTSD, which is the only issue resolved in this decision.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


Facts

The Veteran seeks service connection for PTSD, which he relates to his Gulf War service in Iraq.  He reports that he served with the 39th Brigade, and that his station (Camp Taji) came under mortar attack and gunfire about four times per month.  He states that he had a hard time getting to sleep after the attacks, and was in fear for his life.  He also reported that they were under the threat of vehicle-borne improvised explosive devices (IEDs).  In addition, he reports that he provided convoy security during his deployment, which entailed riding in the first vehicle of the convoy.  He relates feeling as if he could have died, at any time.

Service personnel records (including DD-214) confirm service in Iraq with the 39th Brigade during the Persian Gulf War from March 2008 to December 2008 in support of Operation Iraqi Freedom.  Commendations and awards include an Army Commendation Medal for "exceptional service while serving as a vehicle driver in support of combat operations during Operation Iraqi Freedom."

Service treatment records include a December 2008 post deployment health assessment, during which the Veteran stated that he had felt that he was in great danger of being killed while deployed; and was constantly on guard, watchful, easily startled, and felt numb or detached from others since his deployment.

Private counseling records dating from March to June 2010 reflect a diagnosis of PTSD.  The diagnosis and treatment was by a social worker.

In August 2009 the Veteran filed his claim for service connection.

On VA examination in October 2009 the examiner stated that he could not elicit symptoms consistent with a diagnosis of PTSD.  He added that the Veteran denied having nightmares or intrusive thoughts of Iraq.

VA treatment records dating from October 2009 refer to possible PTSD symptoms.  Treatment records dated in October 2009 document complaints of "nightmares (getting mortared) from his last deployment to Iraq."  In October 2009 a VA clinical psychologist averred that the Veteran was endorsing some PTSD symptoms, such as reexperiencing in the form of occasional nightmares and flashbacks.  Diagnosis was "possible PTSD."

In correspondence dated in September 2009 the Veteran wrote that he provided convey security in Iraq, and that he was always in the first truck of the convoy.  He stated that he was always in fear of his life.  He reiterated that by being in the first truck of the convoy he felt that he could have died, at any time.

VA treatment records dating from 2010 reflect an axis I diagnosis of, and show treatment for, PTSD.  The diagnosis, and respective treatment, was made by multiple post-graduate resident physicians and endorsed by a VA psychiatrist, who certified that she had discussed the case with the treating psychiatric residents and agreed with the assessment and treatment recommendations.

Principles of Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (a diagnosis that conforms to DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

For a stressor to be sufficient for posttraumatic stress disorder, the stressor must meet two requirements: 

(1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others," and 

(2) "the person's response [must have] involved intense fear, helplessness, or horror."

Cohen, 10 Vet. App. 128, 141 (1997) (quoting DSM-IV).  

If a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3)) (2011).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

Analysis

Military records confirm that the Veteran served in Iraq during the Persian Gulf War as a convoy driver "in support of combat operations."  The Board also finds the Veteran's report that his base in Iraq came under enemy mortar attack, gunfire, and the threat of vehicle borne IEDs, and that he was in fear for his life while in Iraq, to be not only entirely consistent with the circumstances of his service, but credible.  38 C.F.R. § 3.304(f).  See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of every detail [of a claimed stressor] including the appellant's personal participation" is not required; rather an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure).  The Board accordingly finds that the evidence satisfies the requirement of a service related stressor.

In addition, VA medical records dating from October 2009 reflect a diagnosis of, and show treatment, for PTSD; and this diagnosis is confirmed, repeatedly, by a VA psychiatrist.  Further, according to a VA psychologist, the Veteran's PTSD symptoms (including nightmares) are due, at least in part, to the Veteran's fear of enemy attack while in Iraq.  While the record contains some earlier indications that a PTSD diagnosis was not supported, the most recent VA evidence points to a PTSD diagnosis.  Accordingly, inasmuch as there is medical evidence diagnosing the condition of PTSD; confirmation of the diagnosis by a VA psychiatrist; credible supporting evidence of a claimed in-service stressor; and credible evidence of a link between current symptoms and in-service stressor(s); service connection for PTSD is warranted.  38 C.F.R. § 3.304(f)(3).

ORDER

Service connection for PTSD is granted.


REMAND

As regards the Veteran's appeal for an initial rating higher than 10 percent for his service-connected lumbar spine disability, the Veteran was last accorded a VA Compensation and Pension examination in March 2009.  During the examination the Veteran was observed as having a normal gait and able to "heel and toe raise" without difficulty.  The examiner emphasized that the Veteran walked without problem, and added that he did not need any assistive devices.  Based on the March 2009 examination findings, a rating of 10 percent was assigned for the Veteran's service-connected lumbar spine disability.  However, medical records dated after the 2009 examination advise of decreased mobility secondary to low back pain (see, e.g., the August 2011 kinesiotherapy record of an unstable gait and provision to Veteran of a straight cane for ambulation); and increased treatment modalities, including lumbar injections (see, e.g., the February 2011 pain management record of lumbar herniation and radiculitis, and nerve root injections).  Additionally, during his August 2011 Board hearing the Veteran testified that his back symptoms had progressively worsened.  He added that his legs were weak, and said that he did not walk anywhere without his cane.  As there is evidence of worsening, during the appeal period, of the Veteran's service-connected lumbar spine disability, remand for a new examination in accordance with 38 C.F.R. § 3.327(a) is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his service-connected muscular strain with degenerative disc disease disability.  All indicated tests should be performed, and all findings reported in detail.

i).  The examiner is asked to ascertain range of motion of the lumbar spine in degrees, to include forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  

ii).  The examiner is asked to describe any additional functional loss due pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, weakened movement, excess fatigability, or pain on movement, interfering with sitting standing, or weight-bearing.  Any additional functional loss should, if feasible, be expressed in terms of additional limitation of motion, in degrees, in the affected plane or planes.

iii).  The examiner is asked to describe any additional functional loss during flare-ups or exacerbations.  If feasible, the additional functional loss should be expressed in terms of additional limitation of motion, in degrees, in the affected plane or planes.  

iv).  The examiner is asked to describe the chronic orthopedic manifestations, if any, of the service-connected muscular strain with degenerative disc disease disability, including the presence or absence of muscle spasm, guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

v).  The examiner is asked to comment on whether the Veteran has incapacitating episodes of disc syndrome and to describe the frequency of such.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

vi).  The examiner is asked to describe the chronic neurological manifestations, including lower extremity radiculopathy or bowel or bladder problems, if any, associated with the service-connected muscular strain with degenerative disc disease.

2.  After any further development deemed necessary, re-adjudicate the issue on appeal.  Then, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity for response.  The case should then be returned to the Board for appellate review, unless otherwise indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


